DETAILED ACTION
Claims 1-16, 57 and 75 are pending in the present application. Claims 17-56 and 58-74 have status cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 April 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.

Drawings
The drawings were received on 07 August 2021.  These drawings are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 16 and 75 are independent claims. Regarding independent claim 1, the prior art of record fails to teach the following limitation: “master logic operable when the server is in a master role for an application configured to perform one or more of replicating changes in data of that application to a configurable number of servers of the cluster, and taking snapshots of a file system serving that application and replicating said snapshots to the number of configurable number of servers in the cluster; slave logic operable when the server is in a slave role for an application hosted on another server in the cluster configured to receive replicated changes in data from a current master server of the cluster for that application and to maintain a version of said data for that application, and a filesystem mount handler configured to receive filesystem snapshots from the current master server for the application; control logic configured to detect an event in the cluster and responsive to the event to autonomously switch the role of the server for one or more of the applications between slave and master, wherein a change of role from slave to master uses the maintained version to host the application and mounts a filesystem for that application using the maintained version of said data for that application or received filesystem snapshot.”
The limitations of independent claims 16 and 75 parallel independent claim 1, therefore they are allowed for similar reasons. Claims 1-16 and 57 are allowed based on dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/GRETA L ROBINSON/Primary Examiner, Art Unit 2169